DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/10/22 have been fully considered but they are not persuasive. Applicant argues that “the relied-upon paragraph [0003] in the "Background" section of the Specification is not even labeled as "prior art…So, the relied-upon Asserted AAPA does not qualify for Applicant Admitted Prior Art.” The Examiner respectfully disagrees. The relied-upon paragraph [0003] refers to the academic paper entitled "Channel Polarization and Polar codes," (e.g. see [0003]), which discloses the well-known recited technique, in page 10, section 13, that “polar codes are designed to transmit information bits over more-reliable sub-channels (e.g., less noisy sub-channels), while transmitting fixed (or frozen) bits over less-reliable sub-channels (e.g., noisier sub-channels).”  Therefore, paragraph [0003] is considered a prior art.
Furthermore, Applicant argues that “The only thing "parity" in the relied-upon sections of Goela is Goela's parity check matrix…Therefore, Goela's parity check matrix does not disclose parity check bits of a subset of the information bits, as set forth in amended claim 2”. The Examiner respectfully disagrees. Goela et al is related to transmitting information from a transmitting end to a receiving end. And to reduce propagation of errors in transmitting systems, the information is encoded before transmission. And as known in the art, data and parity bit are needed to generate encoding information (e.g. [0048] – Goela et al). 

Therefore, the Examiner maintains prior rejections of the claims based on the aforementioned arguments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,644,829 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed in the present application is anticipated by the claimed invention  of U.S. Patent No. 10,644,829 B2, as follows:

Present application
U.S. Patent No. 10,644,829 B2



3. (New) The method of claim 2, wherein the parity check bits are placed in sub-channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability than each sub-channel of any other subset of the plurality of sub- channels.  

4. (New) The method of claim 3, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after rate matching, and wherein each of the K sub-channels has the higher reliability than each of the M-K sub-channels.  


6. (New) The method of claim 5, wherein the cyclic shift register has a length of 5.  

7. (New) A method comprising: receiving, by an apparatus from another apparatus, a signal based on encoded bits, the encoded bits produced by encoding using a polar code, information bits and parity check bits of a subset of the information bits, wherein the polar code is associated with a plurality of sub-channels, wherein the plurality of HW 85272136US35Page 2 of 6sub-channels are ordered based on a reliability metric, and wherein the parity check bits are placed in respective sub-channels of the plurality of sub-channels based on the reliability metric such that the sub-channels for the parity check bits have a lower reliability than sub-channels for the information bits; and decoding, by the apparatus, the signal using the polar code and the parity check bits to obtain the information bits.  

8. (New) The method of claim 7, wherein the parity check bits are placed in sub-channels of 

9. (New) The method of claim 8, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after rate matching, and wherein each of the K sub-channels has the higher reliability metric than each of the M-K sub-channels.  

10. (New) The method of claim 7, further comprising: for each sub-channel of the plurality of sub-channels, shifting a cyclic shift register; and for each sub-channel for each of the information bits, performing an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieving a respective parity check bit from the cyclic shift register.  

11. (New) The method of claim '0, wherein the cyclic shift register has a length of 5.  

12. (New) An apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including 

13. (New) The apparatus of claim 12, wherein the parity check bits are placed in sub- channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability than each sub-channel of any other subset of the plurality of sub-channels.  

14. (New) The apparatus of claim 13, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after the rate matching, and wherein each of the K sub-channels has the higher reliability than each of the M-K sub-channels.  



16. (New) The apparatus of claim 15, wherein the cyclic shift register has a length of 5.  

17. (New) An apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to cause the apparatus to: receive, from another apparatus, a signal based on encoded bits, the encoded bits produced by encoding using a polar code, information bits and parity check bits of a subset of the information bits, wherein the polar code is associated with a plurality of sub-channels, wherein the plurality of sub-channels are ordered based on a reliability metric, and wherein the parity check bits are placed in respective sub-channels of the plurality of sub-channels based on the reliability metric such that the sub-channels for the parity check bits have a lower reliability than sub-channels for the information bits; and HW 85272136US35Page 4 of 6decode the signal using 

18. (New) The apparatus of claim 17, wherein the parity check bits are placed in sub- channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability metric than each sub-channel of any other subset of the plurality of sub-channels.  

19. (New) The apparatus of claim 18, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after the rate matching, and wherein each of the K sub-channels has the higher reliability than each of the M-K sub-channels.  

20. (New) The apparatus of claim 17, the programming further including instructions to cause the apparatus to: for each sub-channel of the plurality of sub-channels, shift a cyclic shift register; and for each sub-channel for each of the information bits, perform an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieve a respective parity check bit from the cyclic shift register.  
21. (New) The apparatus of claim 20, wherein the cyclic shift register has a length of 5.


plurality of sub-channels, wherein the at least one sub-channel is obtained from a segment of a plurality of segments of the plurality of sub-channels based on a minimal weight of the segment of the plurality of segments of the plurality of sub-channels; and outputting, by the device, the encoded bits obtained from the information bits and the at least one parity check bit. 
 
    2.  The method of claim 1, wherein the plurality of sub-channels are ordered based on a reliability metric, and wherein the at least one sub-channel is obtained from the segment of the plurality of segments of the plurality of ordered sub-channels based on the minimal weight. 
 
    3.  The method of claim 2, wherein the segment of the plurality of segments 
of the plurality of ordered sub-channels comprises K sub-channels, where K is 
an information block length. 
 
    4.  The method of claim 3, wherein the at least one sub-channel is obtained 
from the K sub-channels of the segment of the plurality of segments of the 
plurality of ordered sub-channels such that: if a number of sub-channels 
obtained based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are obtained from the K sub-channels 
based on the minimal weight and in a descending order of the reliability 
metric. 

    5.  The method of claim 4, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    6.  The method of claim 1, wherein the encoding further comprises, for each 
sub-channel of the plurality of sub-channels, shifting a cyclic shift register, 
and: for an information bit of the information bits, performing an XOR 
operation with the information bit and a bit of the cyclic shift register;  or 
for a parity check bit of the at least one parity check bit, retrieving the 
parity check bit from the cyclic shift register. 
 
    7.  The method of claim 6, wherein the cyclic shift register has a length 
of 5. 
 
    8.  A device comprising: an encoder configured to encode information bits 
and at least one parity check bit using a polar code to obtain encoded bits, 
the polar code associated with a plurality of sub-channels, and the at least 
one parity check bit being placed in at least one sub-channel of the plurality 
of sub-channels, wherein the at least one sub-channel is obtained from a 
segment of a plurality of segments of the plurality of sub-channels based on a 
minimal weight of the segment of the plurality of segments of the plurality of 
sub-channels;  and an interface configured to output the encoded bits obtained 
from the information bits and the at least one parity check bit. 
 

ordered based on a reliability metric, and wherein the at least one sub-channel 
is obtained from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    10.  The device of claim 9, wherein the segment of the plurality of 
segments of the plurality of ordered sub-channels comprises K sub-channels, 
where K is an information block length. 
 
    11.  The device of claim 10, wherein the at least one sub-channel is 
obtained from the K sub-channels of the segment of the plurality of segments of 
the plurality of ordered sub-channels such that: if a number of sub-channels 
obtained based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are obtained from the K sub-channels 
based on the minimal weight and in a descending order of the reliability 
metric. 
 
    12.  The device of claim 11, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    13.  The device of claim 8, wherein the encoder is further configured to, 
for each sub-channel of the plurality of sub-channels, shift a cyclic shift 
register, and: for an information bit of the information bits, perform an XOR 

for a parity check bit of the at least one parity check bit, retrieve the 
parity check bit from the cyclic shift register. 
 
    14.  The device of claim 13, wherein the cyclic shift register has a length 
of 5. 
 
    15.  A device comprising: a processor;  and a non-transitory computer 
readable storage medium storing programming for execution by the processor, the 
programming including instructions to: encode information bits and at least one 
parity check bit using a polar code to obtain encoded bits, the polar code 
associated with a plurality of sub-channels, and the at least one parity check 
bit being placed in at least one sub-channel of the plurality of sub-channels, 
wherein the at least one sub-channel is obtained from a segment of a plurality 
of segments of the plurality of sub-channels based on a minimal weight of the 
segment of the plurality of segments of the plurality of sub-channels;  and 
output the encoded bits obtained from the information bits and the at least one 
parity check bit. 
 
    16.  The device of claim 15, wherein the plurality of sub-channels are 
ordered based on a reliability metric, and wherein the at least one sub-channel 
is obtained from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    17.  The device of claim 16, wherein the segment of the plurality of 

where K is an information block length. 
 
    18.  The device of claim 17, wherein the at least one sub-channel is 
obtained from the K sub-channels of the segment of the plurality of segments of 
the plurality of ordered sub-channels such that: if a number of sub-channels 
obtained based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are obtained from the K sub-channels 
based on the minimal weight and in a descending order of the reliability 
metric. 
 
    19.  The device of claim 18, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    20.  The device of claim 15, wherein the programming further includes 
instructions to, for each sub-channel of the plurality of sub-channels, shift a 
cyclic shift register, and: for encoding an information bit of the information 
bits, perform an XOR operation with the information bit and a bit of the cyclic 
shift register;  or for encoding a parity check bit of the at least one parity 
check bit, retrieve the parity check bit from the cyclic shift register. 
 
    21.  The device of claim 20, wherein the cyclic shift register has a length 
of 5. 
 

obtained from information bits and of at least one parity check bit;  and 
decoding the encoded bits using a polar code to obtain the information bits and 
the at least one parity check bit, the polar code associated with a plurality 
of sub-channels, and the at least one parity check bit being placed in at least 
one sub-channel of the plurality of sub-channels, wherein the at least one 
sub-channel is obtained from a segment of a plurality of segments of the 
plurality of sub-channels based on a minimal weight of the segment of the 
plurality of segments of the plurality of sub-channels. 
 
    23.  The method of claim 22, wherein the plurality of sub-channels are 
ordered based on a reliability metric, and wherein the at least one sub-channel 
is obtained from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    24.  The method of claim 23, wherein the segment of the plurality of 
segments of the plurality of ordered sub-channels comprises K sub-channels, 
where K is an information block length. 
 
    25.  The method of claim 24, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    26.  The method of claim 24, wherein the at least one sub-channel is 

the plurality of ordered sub-channels such that: if a number of sub-channels 
obtained based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are obtained from the K sub-channels 
based on the minimal weight and in a descending order of the reliability 
metric. 
 
    27.  The method of claim 22, wherein the decoding further comprises, for 
each sub-channel of the plurality of sub-channels, shifting a cyclic shift 
register, and: for decoding the encoded bits to obtain an information bit of 
the information bits, performing an XOR operation with the obtained information 
bit and a bit of the cyclic shift register;  or for decoding the encoded bits 
to obtain a parity check bit of the at least one parity check bit, comparing 
the obtained parity check bit to a bit of the cyclic shift register. 
 
    28.  The method of claim 27, wherein the cyclic shift register has a length 
of 5. 




Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,700,808 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation claimed 
Present application
U.S. Patent No. 10,700,808
2. A method comprising: encoding, by an apparatus, information bits and parity check bits of a subset of the information bits using a polar code to obtain encoded bits, wherein the polar code is associated with a plurality of sub-channels, wherein the plurality of sub-channels are ordered based on a reliability metric, and wherein the parity check bits are placed in respective sub-channels of the plurality of sub-channels based on the reliability metric such that the sub-channels for the parity check bits have a lower reliability than sub-channels for the information bits; and outputting, by the apparatus, the encoded bits.  


3. (New) The method of claim 2, wherein the parity check bits are placed in sub-channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability than each sub-channel of any other subset of the plurality of sub- channels.  

4. (New) The method of claim 3, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a 
5. (New) The method claim 2, further comprising: for each sub-channel of the plurality of sub-channels, shifting a cyclic shift register; and for each sub-channel for each of the information bits, performing an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieving a respective parity check bit from the cyclic shift register.  

6. (New) The method of claim 5, wherein the cyclic shift register has a length of 5.  

7. (New) A method comprising: receiving, by an apparatus from another apparatus, a signal based on encoded bits, the encoded bits produced by encoding using a polar code, information bits and parity check bits of a subset of the information bits, wherein the polar code is associated with a plurality of sub-channels, wherein the plurality of HW 85272136US35Page 2 of 6sub-channels are ordered based on a reliability metric, and wherein the parity check bits are placed in respective sub-channels of the plurality of sub-channels based on the reliability metric such that the sub-channels for the parity check bits have a lower reliability than sub-channels for the information bits; and decoding, by the apparatus, the signal using the polar code and 

8. (New) The method of claim 7, wherein the parity check bits are placed in sub-channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability than each sub-channel of any other subset of the plurality of sub- channels.  

9. (New) The method of claim 8, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after rate matching, and wherein each of the K sub-channels has the higher reliability metric than each of the M-K sub-channels.  

10. (New) The method of claim 7, further comprising: for each sub-channel of the plurality of sub-channels, shifting a cyclic shift register; and for each sub-channel for each of the information bits, performing an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieving a respective parity check bit from the cyclic shift register.  

11. (New) The method of claim '0, wherein the cyclic shift register has a length of 5.  



13. (New) The apparatus of claim 12, wherein the parity check bits are placed in sub- channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability than each sub-channel of any other subset of the plurality of sub-channels.  

14. (New) The apparatus of claim 13, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a 

15. (New) The apparatus claim 12, the programming further including instructions to cause the apparatus to: for each sub-channel of the plurality of sub-channels, shift a cyclic shift register; and for each sub-channel for each of the information bits, perform an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieve a respective parity check bit from the cyclic shift register.  

16. (New) The apparatus of claim 15, wherein the cyclic shift register has a length of 5.  

17. (New) An apparatus comprising: at least one processor; and a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions to cause the apparatus to: receive, from another apparatus, a signal based on encoded bits, the encoded bits produced by encoding using a polar code, information bits and parity check bits of a subset of the information bits, wherein the polar code is associated with a plurality of sub-channels, wherein the plurality of sub-channels are ordered based on a reliability metric, and wherein the parity check bits are placed in respective sub-channels of the 

18. (New) The apparatus of claim 17, wherein the parity check bits are placed in sub- channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability metric than each sub-channel of any other subset of the plurality of sub-channels.  

19. (New) The apparatus of claim 18, wherein the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after the rate matching, and wherein each of the K sub-channels has the higher reliability than each of the M-K sub-channels.  

20. (New) The apparatus of claim 17, the programming further including instructions to cause the apparatus to: for each sub-channel of the plurality of sub-channels, shift a cyclic shift register; and for each sub-channel for each of the information bits, perform an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each 
21. (New) The apparatus of claim 20, wherein the cyclic shift register has a length of 5.
22. (New) The method of claim 2, further comprising: determining, by the apparatus, the parity check bits of the information bits based on a function of the subset of the information bits.

placed in at least one sub-channel of the plurality of sub-channels, wherein the at least one sub-channel is selected from a segment of a plurality of segments of the plurality of sub-channels based on a weight parameter of the segment of the plurality of segments of the plurality of sub-channels;  and transmitting the encoded data of the information bits and the at least one 
parity check bit to another device. 
 
    2.  The method of claim 1, wherein the weight parameter comprises a minimal weight. 
 
    3.  The method of claim 2, wherein the plurality of sub-channels are ordered based on a reliability metric, and wherein the at least one sub-channel is selected from the segment of the plurality of segments of the plurality of ordered sub-channels based on the minimal weight. 
 
    4.  The method of claim 3, wherein the segment of the plurality of segments 
of the plurality of ordered sub-channels comprises K sub-channels, where K is 
an information block length. 
 
    5.  The method of claim 4, wherein the at least one sub-channel is selected 

plurality of ordered sub-channels such that: if a number of sub-channels 
selected based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are selected based on the minimal weight 
and in a descending order of the reliability metric from the K sub-channels. 
 
    6.  The method of claim 5, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    7.  The method of claim 1, further comprising applying, with the encoder, a 
parity check function to determine a value for each of the at least one parity 
check bit. 
 
    8.  The method of claim 7, wherein the parity check function is a prime 
number parity check function. 
 
    9.  A device configured for polar encoding data, the device comprising: an 
encoder configured to polar encode information bits and at least one parity 
check bit using a polar code to obtain encoded data, the polar code associated 
with a plurality of sub-channels, and the at least one parity check bit being 
placed in at least one sub-channel of the plurality of sub-channels, wherein 
the at least one sub-channel is selected from a segment of a plurality of 
segments of the plurality of sub-channels based on a weight parameter of the 

interface configured to transmit the encoded data of the information bits and 
the at least one parity check bit to another device. 
 
    10.  The device of claim 9, wherein the weight parameter comprises a 
minimal weight. 
 
    11.  The device of claim 10, wherein the plurality of sub-channels are 
ordered based on a reliability metric, and wherein the at least one sub-channel 
is selected from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    12.  The device of claim 11, wherein the segment of the plurality of 
segments of the plurality of ordered sub-channels comprises K sub-channels, 
where K is an information block length. 
 
    13.  The device of claim 12, wherein the at least one sub-channel is 
selected from the K sub-channels of the segment of the plurality of segments of 
the plurality of ordered sub-channels such that: if a number of sub-channels 
selected based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are selected based on the minimal weight 
and in a descending order of the reliability metric from the K sub-channels. 
 
    14.  The device of claim 13, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 

sub-channel in the K sub-channels. 
 
    15.  The device of claim 9, wherein the encoder is further configured to 
apply a parity check function to determine a value for each of the at least one 
parity check bit. 
 
    16.  The device of claim 15, wherein the parity check function is a prime 
number parity check function. 
 
    17.  A device comprising: a processor;  and a non-transitory computer 
readable storage medium storing programming for execution by the processor, the 
programming including instructions to: polar encode information bits and at 
least one parity check bit using a polar code to obtain encoded data, the polar 
code associated with a plurality of sub-channels, and the at least one parity 
check bit being placed in at least one sub-channel of the plurality of 
sub-channels, wherein the at least one sub-channel is selected from a segment 
of a plurality of segments of the plurality of sub-channels based on a weight 
parameter of the segment of the plurality of segments of the plurality of 
sub-channels;  and transmit the encoded data of the information bits and the at 
least one parity check bit to another device. 
 
    18.  The device of claim 17, wherein the weight parameter comprises a 
minimal weight. 
 
    19.  The device of claim 18, wherein the plurality of sub-channels are 

is selected from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    20.  The device of claim 19, wherein the segment of the plurality of 
segments of the plurality of ordered sub-channels comprises K sub-channels, 
where K is an information block length. 
 
    21.  The device of claim 20, wherein the at least one sub-channel is 
selected from the K sub-channels of the segment of the plurality of segments of 
the plurality of ordered sub-channels such that: if a number of sub-channels 
selected based on the minimal weight from the K sub-channels is greater than a 
predetermined value F, F sub-channels are selected based on the minimal weight 
and in a descending order of the reliability metric from the K sub-channels. 
 
    22.  The device of claim 21, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the subset of K sub-channels. 
 
    23.  The device of claim 17, wherein the programming further includes 
instructions to apply a parity check function to determine a value for each of 
the at least one parity check bit. 
 
    24.  The device of claim 23, wherein the parity check function is a prime 
number parity check function. 
 

signal carrying encoded data of information bits and of at least one parity 
check bit from another device;  and polar decoding the signal using a polar 
code to obtain the information bits and the at least one parity check bit, the 
polar code associated with a plurality of sub-channels, and the at least one 
parity check bit being placed in at least one sub-channel of the plurality of 
sub-channels, wherein the at least one sub-channel is selected from a segment 
of a plurality of segments of the plurality of sub-channels based on a weight 
parameter of the segment of the plurality of segments of the plurality of 
sub-channels. 
 
    26.  The method of claim 25, wherein the weight parameter comprises a 
minimal weight. 
 
    27.  The method of claim 26, wherein the plurality of sub-channels are 
ordered based on a reliability metric, and wherein the at least one sub-channel 
is selected from the segment of the plurality of segments of the plurality of 
ordered sub-channels based on the minimal weight. 
 
    28.  The method of claim 27, wherein the segment of the plurality of 
segments of the plurality of ordered sub-channels comprises K sub-channels, 
where K is an information block length, wherein the at least one sub-channel is 
selected from the K sub-channels such that if a number of sub-channels selected 
based on the minimal weight from the K sub-channels is greater than a 

and in a descending order of the reliability metric from the K sub-channels. 
 
    29.  The method of claim 28, wherein a row-weight of a sub-channel is a 
number of ones in a row of a Kronecker matrix, the row corresponding to the 
sub-channel, and the minimal weight being a lowest row-weight of any 
sub-channel in the K sub-channels. 
 
    30.  The method of claim 25, further comprising performing a parity check 
based on the information bits and the at least one parity check bit in 
accordance with a parity check function, the parity check function being a 
prime number parity check function. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4, 7-9, 12-14, 17-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goela et al (US2016/0204811) and further in view of Applicant Admitted Prior Art (hereinafter AAPA).
Claim 2: Goela et al teach a method comprising: encoding (e.g. step 540, fig. 5), by an apparatus, information bits and parity check bits of a subset of the information bits (e.g. [0048], [0083]) using a polar code to obtain encoded bits (e.g. [0093]), wherein the polar code is associated with a plurality of sub-channels (e.g. [0085]), wherein the plurality of sub-channels are ordered based on a reliability metric (e.g. [0072], [0091]), and wherein the parity check bits are placed in respective sub-channels of the plurality of sub-channels based on the reliability metric (e.g. [0068], [0072], [0091], [0102], [0108]); and outputting, by the apparatus, the encoded bits (e.g. [0096]).  Not explicitly taught by Goela et al is that the sub-channels for the parity check bits have a lower reliability than sub-channels for the information bits. However, Goela et al teach selecting sub-channels with the highest mutual information (e.g. reliability metric) to transmit information (e.g. [0091], [0072]) and AAPA teaches that “polar codes are designed to transmit information bits over more-reliable sub-channels (e.g., less noisy sub-channels), while transmitting fixed (or frozen) bits over 

As per claim 7 and 17, the claimed features are rejected similarly to claim 2 above. Goela et al also teach decoding the received codewords (e.g. [0066], [0070]).

As per claim 12, the claimed features are rejected similarly to claim 2 above.

Claim 3: Goela et al and AAPA teach the method of claim 2, wherein the parity check bits are placed in sub-channels of a first subset of the plurality of sub-channels, and wherein after rate matching, each sub-channel of the first subset has a higher reliability metric than each sub-channel of any other subset of the plurality of sub- channels (e.g. [0072], [0091], [0102], [0108]) – Goela et al).

As per claims 8, 13 and 18, the claimed features are rejected similarly to claim 3 above.

Claim 4: Goela et al and AAPA teach the method of claim 3, but fail to teach that the first subset of the plurality of sub-channels comprises K sub-channels, wherein a second subset of the plurality of sub-channels comprises M-K sub-channels, wherein K is an information block length, wherein M is a transmitted block length of the polar code after rate matching, and wherein each Goela et al teach arranging the sub-channels based on a reliability metric (e.g. [0072], [0091], [0102], and [0108]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to use any mathematical computation formula to rearrange the sub-channels taught by Goela et al, since such a modification would have been within the general knowledge of an artisan in the art.

As per claims 9, 14 and 19, the claimed features are rejected similarly to claim 9 above.

Claim 22: Goela et al and AAPA method of claim 2, further comprising: determining, by the apparatus, the parity check bits of the information bits based on a function of the subset of the information bits (e.g. [0068], [0083], [0093]-[0096], Goela et al).

Claims 5, 6, 10, 11, 15, 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goela et al and AAPA and further in view of Lakkis (US2005/0201315 A1).
Claim 5: Goela et al and AAPA teach the method claim 2, but fail to teach that for each sub-channel of the plurality of sub-channels, shifting a cyclic shift register; and for each sub-channel for each of the information bits, performing an XOR operation with a respective information bit and a bit of the cyclic shift register, or for each sub-channel for each of the parity check bits, retrieving a respective parity check bit from the cyclic shift register.  However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by Lakkis (e.g. [0258]-[0260]). Therefore, it would have been obvious to a person of ordinary skill in Goela et al and AAPA using any known technique, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.

As per claims 10, 15 and 20, the claimed features are rejected similarly to claim 5 above.

Claim 6: Goela et al, AAPA and Lakkis teach the method of claim 5, but fail to teach that the cyclic shift register has a length of 5.  However, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to adjust the size of the shift register taught by Lakkis according to it design specification, since such a modification would have been within the general knowledge of an artisan in the art.

As per claims 11, 16 and 21, the claimed features are rejected similarly to claim 6 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/14/2022